Conley Byrd, Justice. Appellant Donald Ray Johnson was found guilty of robbing Bill’s Liquor Store in Little Rock. For reversal he contends the lower court should have granted his motion for a directed verdict because the prosecution failed to prove that the crime was committed in Pulaski County and that the appellant participated in the robbery. He confessed on March 25, 1972, that he participated in a robbery “Last Thursday,” which was the date of the crime. A police officer, testified that appellant denied robbing Bill’s Liquor Store on Eighth Street but admitted to driving the automobile used in the robbery. The jury could have concluded from this evidence that the appellant participated in the crime charged. As to the claim that the State failed to prove the crime was committed in Pulaski County, see Ark. Stat. Ann. § 43-1426 (Repl. 1964), Lyons v. State, 250 Ark. 920, 467 S.W. 2d 701 (1971) and Hill v. State, 253 Ark. 512, 487 S.W. 2d 624 (1972). Affirmed.